Worden, J.
Information against the appellee charging that he, “being a justice of the peace of Martin county, and state of Indiana, on the 22d day of November, 1857, at said county of Martin, and state of Indiana, did solemnize a marriage between one Me Olesen Jones and oné Rebecca J. Grisham, by virtue of a license issued by the clerk of the Martin Circuit Court, the said Rebecca J. Grisham being then and there a resident of said county, and the said parties competent to contract said marriage; and that the said Isaac H. Pierce having solemnized said marriage, did fail and neglect to return and file in the clerk’s office of said county, a certificate of said marriage, with the license therefor, within three months after the same was solemnized, and for a long space of time thereafter, to-wit, the space of five months, contrary,” &c.
The information was based upon an affidavit charging the same facts. On motion of the defendant, the information was quashed, and the state excepted.
We are not apprised of the ground upon which the information was quashed, nor do we discover any substantial objection to it. The 8th section of the act regulating marriages, &c. (1 R. S. p. 362), makes it the duty of every person solemnizing any marriage, to file, within three months thereafter, a certificate thereof, in the clerk’s office of the county in which the marriage was solemnized. The 54th section of the act defining misdemeanors, &c. (2 R. S. p. 441), provides that “any person having solemnized a marriage, who shall fail to return a certificate thereof, with the license therefor, within the time prescribed by law, shall be fined not less than five, nor more than one hundred dollars.”
The section above quoted by implication repeals the 11th section of the act regulating marriages, &c., if that section would otherwise have any binding force. Vide The State v. Horsey, at the present term (1).
The case made by the information falls within the provisions of the statute, and we think the Court erred in quashing it.
J. E. McDonald, Attorney General, and A. L. Roache, for the state.
J. Baker, for the appellee.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.

 Ante, 185.